Cheistiancy J.:
I concur in the result at which my brethren have arrived, but upon the single ground that the relator has not shown that he made his application at the office during proper business hours, nor any reason why it was not made there, or why he was under any necessity of making it elsewhere.
The relator appears to have been a large stockholder in the company, and has sworn that he desired “to inspect and have access to the books, records and papers, to ascertain the condition of said company, as well as to ascertain and determine his rights, duties, privileges and liabilities as such stockholder;” and had the application been made at the proper time and place, I am not prepared to say it could be treated as if made to “ gratify an idle curiosity.” But as the point is not necessary to the disposition of the case, I do not deem it necessary to give a definite opinion upon it.